DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Response to Amendment
	The amendment filed 11/22/2021 has been entered. Claims 1-15 remain pending in the application. Applicant's amendments to the claims have overcome each and every objection previously set forth in the Final Office Action mailed 08/20/2021.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 11/22/2021 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avery (EP 2428699 B1) in view of Lee (US 20150167785 A1) and Birrell (US 0627383 A).
Regarding claim 1, Avery discloses a dual clutch transmission (see Fig. 1, 1) which is a gear-change transmission for a formation of eight gear steps (1-8) over two countershafts (9, 10), the dual clutch transmission comprising: a dual clutch arrangement (2) comprising two lamella clutch packs (4, 5), disposed on a central axis of the dual clutch transmission (axis of 6); one or more drive input shafts (7, 8), disposed on the central axis, on which a set of drive gearwheels (19, 20, 21, 16, 17, 18) of the gear steps are seated, the set of drive gearwheels comprising double meshing drive gearwheels (19, 18) and single meshing drive gearwheels (20, 21, 16, 17); a common output shaft (14), on which an output gear wheel (32) is disposed; two output fixed wheels (30, 31), each output fixed wheel being disposed in a middle region of one of the two countershafts and being configured to transfer an output torque from one of the two countershafts to the common output shaft via the output gear wheel (see Fig. 1); wherein both of the two output fixed wheels mesh with the same output gear wheel (see Fig. 1) and there are the same numbers of double meshing drive gearwheels and single meshing drive gearwheels on each side of the output fixed wheels (the left side of 30, 31 has a single double meshing drive gearwheel 19 and two single meshing drive gearwheels 20 and 21, while the right side of 30, 31 has a single double meshing drive gearwheel 18 and two single meshing drive gearwheels 16 and 17). Avery fails to disclose all gear steps of the dual clutch transmission are formed as forward gears. However, Lee teaches a transmission using a motor/generator which can achieve a reverse speed by inverse rotation of the motor/generator which eliminates the need for a reverse gear (see paragraph [0003] and [0075]). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Avery with a motor/generator which can achieve a reverse speed, as taught by Lee, to reduce the size of the transmission case by eliminating additional gears and shafts needed for a reverse gear, therefore reducing production costs, and improving fuel economy and acceleration performance by adding a motor/generator to a double clutch transmission (see paragraph [0014]). As a result of the combination, the motor/generator (MG) and clutch (CL3) of Lee would be placed between the engine and clutch (2) of Avery, and the reverse shaft (34) and reverse gears (35, 36) would be eliminated. The combination above would necessarily result in the following limitations:  all gear steps (Avery, 1-8) of the dual clutch transmission (Avery, 1) are formed as forward gears (since the shaft 34 and gears 35, 36 are eliminated, all the gears are forward gears). Avery in view of Lee fail to disclose each of the two countershafts comprises an outer diameter that tapers from a maximum outer diameter to a minimum outer diameter over a plurality of shaft steps, such that the maximum outer diameter of each countershaft is in the middle region of that countershaft and the minimum outer diameter of each countershaft is at each of the respective ends of that countershaft. However, Birrell teaches a shaft (see Fig. 1, C) comprising an outer diameter that tapers from a maximum outer diameter (see Fig. 1, middle of C) to a minimum outer diameter (see Fig. 1, smallest end of C) over a plurality of shaft steps (see Fig. 1, four steps on each side), such that the maximum outer diameter of the shaft is in the middle region of that countershaft and the minimum outer diameter of the shaft is at each of the respective ends of the shaft (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Avery in view of Lee with stepped countershafts, as taught by Birrell, to reduce the weight of the countershafts which reduces the cost of manufacturing and reduces the amount of energy required to rotate the shaft from a stop; and to provide natural axial stops for the gears and/or clutches which reduces the number of parts required to fix the gears and/or clutches to the shaft which also reduces manufacturing costs.
Regarding claim 2, Avery discloses the one or more drive input shafts (7, 8) comprises a coaxial double shaft (see Fig. 1) comprising an inner shaft (7) and an outer shaft (8), wherein the inner shaft has fixed wheels (16, 17, 18) as the drive gearwheels on a side facing away from the dual clutch arrangement (2).
Regarding claim 4, Avery discloses a translation step for a first gear (1) comprises a fixed wheel (17) on the inner shaft (7) of the coaxial double shaft and a free wheel (23) on one of the two countershafts (10) and a translation step for a second gear (2) comprises a fixed wheel (20) on the outer shaft (8) of the coaxial double shaft and a free wheel (28) on one of the two countershafts (10), wherein the fixed wheels for the first gear and for the second gear are drive wheels for the respective first and second gears (see Fig. 1).
Regarding claim 5, Avery discloses the one or more drive input shafts (7, 8) comprises two different shafts (see Fig. 1), where one of the shafts (7) is slotted into another of the shafts (8); and at least two drive gearwheels (19, 18), which are each disposed on a different shaft of the one or more drive input shafts, are drive gearwheels for a gear translation dual use (see Fig. 1).
Regarding claim 6, Avery discloses there are at least four single meshing drive gearwheels (20, 21, 16, 17), of which a first two of the single meshing drive gearwheels (16, 17) are disposed on a first shaft (7) of the one or more drive input shafts and a second two of the single meshing drive gearwheels (20, 21) are disposed on a second shaft (8) of the one or more drive input shafts (see Fig. 1).
Regarding claim 7, Avery discloses the common output shaft (14) is solid (see Fig. 1), extends parallel to at least one of the countershafts (9, 10), is shorter than the two countershafts (see Fig. 1), and has two sets of bearings (15).
Regarding claim 10, Avery discloses a first double meshing drive gearwheel (18) is a drive gearwheel for two gears (5, 7) which are selected from a group of third gear, fifth gear and seventh gear (see Fig. 1), and a second double meshing drive gearwheel (19) is a drive gearwheel for two gears (6, 8) which are selected from a group of fourth gear, sixth gear and eighth gear (see Fig. 1).
Regarding claim 11, Avery discloses the single meshing drive gearwheels (20, 21, 16, 17) are present in as pairs (20, 21; 16, 17), with each pair comprising two drive gearwheels that are directly adjacent to one another (see Fig. 1) and that are fixed on the one or more drive input shafts (7, 8), wherein each pair is connected at at least one side to a gearwheel step which comprises a double meshing drive gearwheel (19, 18).
Regarding claim 12, Avery discloses the one or more drive input shafts (7, 8) has a support point (13) in a transition region between the inner shaft (7) and the outer shaft (8), wherein two further support points (11, 12; 11, 13) for the dual clutch transmission (1) are located in a region of extremities of a transmission housing (see Fig. 1).
Regarding claim 13, Avery fails to disclose the common output shaft is connected to a spur wheel or bevel wheel, which leads to a transmission differential. However, Lee teaches the common output shaft (see Fig. 1, shaft of DIFF) is connected to a spur wheel (FG) or bevel wheel, which leads to a transmission differential (DIFF). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Avery with a spur wheel which leads to a transmission differential, as taught by Lee, to output the power from the transmission to the drive wheels.
Regarding claim 15, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a drive train of a motor vehicle (Avery, Fig. 1) which is a hybridised drive train (Avery, Fig. 1; Lee, Fig. 1) with an internal combustion engine (Lee, ENG) as a first drive machine, and an electric motor (Lee, MG) as a second drive machine, wherein the internal combustion engine and the electric motor are uncoupleable (Lee, via CL3) from one another and both drive machines can develop a power flow through the same dual clutch arrangement (Avery, 2; Lee, CL1, CL2), wherein the drivetrain comprises the dual clutch transmission according to claim 1 (see rejection of claim 1 above).

Claim 3, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avery (EP 2428699 B1) in view of Lee (US 20150167785 A1), Birrell (US 0627383 A) and Hoebel (DE 102010037451 A1).
Regarding claim 3, Avery discloses the countershafts (9, 10) and the one or more drive input shafts (7, 8) are oriented on axes that are parallel to one another (see Fig. 1). Avery fails to disclose the countershafts and the one or more drive input shafts are supported alignedly in a middle region of the shafts, through a separation plane. However, Hoebel teaches the countershafts (see Fig. 1, 13, 14) and the one or more drive input shafts (7, 11) are supported alignedly in a middle region of the shafts (via 19, 10, 25), through a separation plane (bearings points 19, 10, 25 are disclosed as roller bearings received in the housing). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Avery with bearings supporting a middle region of the shafts, as taught by Hoebel, to provide the shafts support to eliminate bending which would lead to unnecessary wear and even damage to the transmission.
Regarding claim 8, Avery discloses the two countershafts (9, 10) and the one or more drive input shafts (7, 8) are supported respectively in two areas (left and right ends), wherein each shaft has a bearing of a first region in a first common structural shell (11, 12) and a bearing of a second region in a second common structural shell (11, 13). Avery fails to disclose the two countershafts and the one or more drive input shafts are supported respectively in a third area, wherein each shaft has a bearing of a third region in a third common structural shell. However, Hoebel teaches the two countershafts (see Fig. 1, 13, 14) and the one or more drive input shafts (7, 11) are supported respectively in a third area (middle), wherein each shaft has a bearing of a third region in a third common structural shell (19, 10, 25). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Avery with a middle area of support, as taught by Hoebel, to provide the shafts support to eliminate bending which would lead to unnecessary wear and even damage to the transmission.
Regarding claim 14, Avery fails to disclose each output fixed wheel is disposed directly adjacent to a middle bearing point on its respective countershaft. However, Hoebel teaches each output fixed wheel (49, 57) is disposed directly adjacent to a middle bearing point (19, 25) on its respective countershaft (13, 14). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Avery with middle bearing points, as taught by Hoebel, to provide the shafts support to eliminate bending which would lead to unnecessary wear and even damage to the transmission. The combination of claim 1 elsewhere above would necessarily result in the following limitations: each countershaft (Birrell, C; Avery 9, 10) is three, four or five stepped, in opposite directions (Birrell, four stepped), starting from the output fixed wheel (Avery, 30, 31) such that a first side of each countershaft is a mirror image of a second side of the same countershaft, about the respective output fixed wheel (Birrell, shaft C is a mirror image about the middle).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avery (EP 2428699 B1) in view of Lee (US 20150167785 A1), Birrell (US 0627383 A) and Ross (US 20120174707 A1).
Regarding claim 9, Avery discloses the dual clutch transmission (1) has four synchronisations (33), each synchronisation being usable in two movement directions (left and right) wherein, in each of the two movement directions, a free wheel (26, 27, 28, 29, 16, 17, 24, 25) is connectable in a form-fitting manner with one of the two countershafts (9, 10). Avery fails to disclose cone synchronisations. However, Ross teaches cone synchronisations (see Fig. 2, wherein 358, 354, 356, 352 and 350 are shown as synchronizers with cones). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Avery with cone synchronisations, as taught by Ross, since it is well known that cone synchronizers can transfer higher torques and change gears quicker.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658